DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/085,064. Receipt of the RCE, amendments, and arguments filed on 07/11/2022 is acknowledged.
Claims 1-7 and 10-20 are pending.
Claims 8 and 9 are cancelled.
Claims 1-7 and 10-20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 15 are all directed to a structure for reinforcing, where the preamble of the claims do not positively define the members or slabs which the structure is to reinforce; however, the claims define that elements of the structure are to be embedded within a new member or second concrete slab to thus positively define such an element along with the structure. Applicant has now amended the claims to define that such a structure is to also cantilever off of the existing member, thus rendering the claimed invention indefinite because such a structure is to only be cantilevered before the concrete of the new member/second slab is poured and hardened and thus the structure cannot be embedded within the new member/second concrete slab and cantilevered as presently defined and thus one of ordinary skill in the art would not know what exactly is being defined with such limitations. Is the claim to be limited to only the structure and how the structure is configured to reinforce the two elements, i.e. configured to be embedded within one and cantilevered from the other during use, or is the claim defining the final structure when the structure is embedded within the one element after being cantilevered from the other element. For examining purposes and in light of the specification and drawings, the structure is considered to comprise the structure and the two elements it is to reinforce, where the structure is to be embedded within a concrete element in such a manner where the structure cantilevers from the one existing/first concrete slab and is not supported from any other end while it is embedded within the new concrete member. Moreover, claims 2-6, 10-14 and 16-20 are rendered indefinite for their dependencies upon claim 1, 7 or 15.
Claim 7 defines “the existing member,” which lacks antecedent basis and renders the claimed invention indefinite since such a member has not been previously defined and one of ordinary skill in the art would not know what member is being referred back to. For examining purposes and in light of the specification and drawings, the existing member is considered to refer back to the existing concrete slab. Claim 12 includes similar limitations and is similarly rejected and interpreted. Claims 10-14 are also rendered indefinite for their dependencies upon claim 7. Similarly, claim 15 defines “the existing member” when only first and second concrete slabs have been defined and is similarly rejected and interpreted such that the existing member refers back to the first concrete slab. Claims 16-20 are further rejected under 112(b) for their dependencies upon claim 15.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 15, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(b) as anticipated by Marin et al. (U.S. Publication 2020/0102747) or, in the alternative, under 35 U.S.C. 103 as obvious over Marin et al. in view of Neu (DE 3003162).
Regarding claim 1, Marin et al. disclose a structure for reinforcing an existing member (#2) with a new member (the member formed when concrete is poured in the space between member #2 and wall #16A of figure 4B), comprising:
a base (#10A) affixed to the existing member (#2);
a first pair of diagonal segments each extending at a first angle from the base (see figure 2, where the diagonal segments #11 that extend from the base #10A to the left at an angle are considered the first pair of segments); and
a second pair of diagonal segments each extending at a second angle from the base, the second angle being equal and opposite to the first angle (the diagonal segments #11 of figure 2 that extend upwardly to the right from the base #10A are considered the second pair of segments which extend at an equal but opposite angle with respect to the first angle); and
a top segment (#15A) connected to each of the diagonal segments (see figure 1), wherein the base, diagonal segments and top segment are embedded in the new member (see paragraph 61, where concrete is to be filled within the space between the panel #2 and the retaining wall #16A of figure 4B to form a new member and thus embed the structure);
wherein the structure is cantilevered off of the existing member (see figures 3 and 4B, where such a structure is to be cantilevered from the existing member, even when it is embedded within the concrete of the new member).
Marin et al. disclose the base #10A is embedded within the existing member #2 and thus can be considered affixed to the vertical inner surface of the existing member since such elements cannot move relative to one another. However, if the Examiner is considered to over broadly interpret such limitations, it is highly well known in the art, as evidenced by Neu, that such reinforcing structures for poured concrete can be either embedded within the existing structure when the base #5a of the structure has a round cross section, see figure 2, or can attach directly to a vertical surface of the existing structure using glue and fasteners through holes #8 by constructing the base as a flat surface #5, see figure 1. Therefore, it would have been obvious to have affixed the structure of Marin et al. to a vertical surface of the existing member, as taught in Neu, since Neu teach such methods can be used in place of one another and such methods of attaching the structure to the existing member would have yielded the same predictable result of holding the structure in place while concrete is being poured to form the new member.
Regarding claim 2, Marin et al. disclose, or in the alternative in view of Neu render obvious, a connective interface for connecting the base to the existing member (the connective interface can be the round surface of the base of Marin et al. which is to be embedded within the existing member or can be considered the flat rear surface of the flat base as taught in Neu which is modified within Marin et al. as explained above).
Regarding claim 3, Marin et al. disclose, or in the alternative in view of Neu render obvious, the diagonal segments are provided at an angle less than 90 degrees off the base (see figure 2 of Marin et al., where the inside angles between the diagonal segments #11 and base is less than 90 degrees).
Regarding claim 4, Marin et al. disclose, or in the alternative in view of Neu render obvious, the base is wider than the diagonal segments (See figure 2 of Marin et al., where the base comprises of segments that extend horizontally and into the page so as to comprise of a thickness/width the size of two bars and thus is wider than the thickness/width of the diagonal segments. Alternatively, Neu discloses when the base is formed as a flat member, the base is wider than the diagonal segments, where such features would be provided within Marin et al. as explained above).
Regarding claim 5, Marin et al. disclose, or in the alternative in view of Neu render obvious, the base, diagonal segments and top segment define one or more openings in the structure (see figure 2 of Marin et al., where the structure comprises of enclosed openings in a central portion thereof formed between adjacent elements #11, #10, and #15 of the structure).
Regarding claim 15, Marin et al. disclose a structure for reinforcing a first concrete slab (#2) with a second concrete slab (the slab formed when concrete is poured in the space between member #2 and wall #16A of figure 4B), comprising:
a base (#10A) affixed to the existing member (#2);
diagonal segments (#11) extending from the base (see figure 2); and
a top segment (#15A) connected to each of the diagonal segments (see figure 1), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (see figure 2, where the openings between the elements #10, #11, and #15 are enclosed), and wherein the base, diagonal segments, and top segment are embedded in the second concrete slab (see paragraph 61, where concrete is to be filled within the space between the panel #2 and the retaining wall #16A of figure 4B to form a new member and thus embed the structure);
wherein the structure is cantilevered off of the existing member (see figures 3 and 4B, where such a structure is to be cantilevered from the existing member, even when it is embedded within the concrete of the new member).
Marin et al. disclose the base #10A is embedded within the existing member #2 and thus can be considered affixed to the vertical inner surface of the existing member since such elements cannot move relative to one another. However, if the Examiner is considered to over broadly interpret such limitations, it is highly well known in the art, as evidenced by Neu, that such reinforcing structures for poured concrete can be either embedded within the existing structure when the base #5a of the structure has a round cross section, see figure 2, or can attach directly to a vertical surface of the existing structure using glue and fasteners through holes #8 by constructing the base as a flat surface #5, see figure 1. Therefore, it would have been obvious to have affixed the structure of Marin et al. to a vertical surface of the existing member, as taught in Neu, since Neu teach such methods can be used in place of one another and such methods of attaching the structure to the existing member would have yielded the same predictable result of holding the structure in place while concrete is being poured to form the new member.
Regarding claim 16, Marin et al. disclose, or in the alternative in view of Neu render obvious, the base, diagonal segments and top segment protrude orthogonally from a surface of the first concrete slab to which the base is attached (see figures 2-4 of Marin et al.).
Regarding claim 18, Marin et al. disclose, or in the alternative in view of Neu render obvious, the base and top segment are parallel to each other, and the diagonal segments extend at an oblique angle between the base and top segment (see figures 2 and 3 of Marin et al.).
Regarding claim 19, Marin et al. disclose, or in the alternative in view of Neu render obvious, first and second diagonal segments extend between the base and top segment at opposite angles (see figures 2 and 3 of Marin et al.).
Regarding claim 20, Marin et al. disclose, or in the alternative in view of Neu render obvious, a connective interface for connecting the base to the first concrete slab (the connective interface can be the round surface of the base of Marin et al. which is to be embedded within the existing member or can be considered the flat rear surface of the flat base as taught in Neu which is modified within Marin et al. as explained above).

Claim Rejections - 35 USC § 103
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (U.S. Publication 2011/0277410) in view of Neu.
Regarding claim 1, Richardson et al. disclose a structure for reinforcing an existing member (#310; see paragraph 109) with a new member (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical surface of the existing member (see figure 19A);
two pairs of horizontal segments each extending at an angle from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310); and
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), wherein the base, horizontal segments, and top segment are embedded in the new member (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure #310, and formwork panel #82, where the base, horizontal segments, and top segment are embedded within such a concrete in the final state);
wherein the structure is cantilevered off of the existing member (in light of the 112(b) rejection and interpretation above, paragraph 93 discloses the edge formwork components #82 can be formed from removable formwork components known in the art, such that the components #82 would be removed after the concrete has cured and thus the structure would be cantilevered when suspended within the cured concrete).
However, Richardson et al. disclose the segments are horizontal and do not comprise of first and second diagonal pairs as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within, where such diagonal segments are depicted in figure 3 as extending upwardly and downwardly so as to form two sets of diagonal segments that extend at the same angle but in opposite directions. Therefore, it would have been obvious to have constructed the horizontal segments of the standoffs of Richardson et al. to comprise of first and second pairs of diagonal segments as presently defined instead of horizontal segments, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 
Furthermore, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as comprising of removable formwork #82 such that the structure is cantilevered, as explained above, paragraph 93 of Richardson et al. discloses such formwork #82 can be removable formwork and thus it would have been obvious to have used removable formwork within the embodiment of figure 19a in order to make manufacture of such repairs cheaper by using a reuseable formwork. Use of such a removable formwork #82 within Richardson et al. would thus allow the structure to be cantilevered from the existing structure when the formwork is removed.
Regarding claim 2, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the existing structure (see figure 19A of Richardson et al.).
Regarding claim 3, Richardson et al. in view of Neu render obvious the diagonal segments are provided at an angle less than 90 degrees off of the base (see figure 3 of Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 4, Richardson et al. in view of Neu render obvious the base is wider than the diagonal segments (see figure 19A of Richardson et al., where the I-shaped connector portion of the base is thicker than, and thus wider than, the diagonal segments that extend therefrom).
Regarding claim 5, Richardson et al. in view of Neu render obvious the base, diagonal segments and top segment define one or more openings in the structure (as taught in both Richardson et al. and Neu, such diagonal segments would form triangular shaped enclosed openings extending through the standoffs #624).
Regarding claim 6, Richardson et al. in view of Neu render obvious steel rebar embedded within the new member and extending through the openings (Paragraph 219 of Richardson et al. discloses rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure. However, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as meeting the embedded steel rebar limitations as defined, paragraph 219 of Richardson et al. discloses that any embodiment of the disclosure can include rebar in order to strengthen the repair structure formed by the formwork assembly, where it would have similarly been obvious to have included rebar within the apertures between the segments of the standoff #624 of figure 19A in order to strengthen the repair structure of such an assembly.).
Regarding claim 7, Richardson et al. disclose a structure for reinforcing an existing concrete slab (#310; see paragraph 109) with a new member (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical surface of the existing concrete slab (see figure 19A);
segments extending from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310);
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), the horizontal segments spaced from each other to define one or more enclosed openings between the base, horizontal segments, and top segment (see figure 19A), and wherein the base, horizontal segments and top segment are embedded in the new member (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure #310, and formwork panel #82, where the base, horizontal segments, and top segment are embedded within such a concrete in the final state), and
steel rebar embedded within the new member and extending through the enclosed openings (paragraph 219 discloses that rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure);
wherein the structure is cantilevered off of the existing member (in light of the 112(b) rejection and interpretation, paragraph 93 discloses the edge formwork components #82 can be formed from removable formwork components known in the art, such that the components #82 would be removed after the concrete has cured and thus the structure would be cantilevered when suspended within the cured concrete).
However, Richardson et al. disclose the segments are horizontal and not diagonal as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within. Therefore, it would have been obvious to have constructed the segments of the standoffs of Richardson et al. to comprise of diagonal segments instead of horizontal, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 
Furthermore, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as meeting the embedded steel rebar limitations as defined, paragraph 219 of Richardson et al. discloses that any embodiment of the disclosure can include rebar in order to strengthen the repair structure formed by the formwork assembly, where it would have similarly been obvious to have included rebar within the apertures between the segments of the standoff #624 of figure 19A in order to strengthen the repair structure of such an assembly.
Moreover, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as comprising of removable formwork #82 such that the structure is cantilevered, as explained above, paragraph 93 of Richardson et al. discloses such formwork #82 can be removable formwork and thus it would have been obvious to have used removable formwork within the embodiment of figure 19a in order to make manufacture of such repairs cheaper by using a reuseable formwork. Use of such a removable formwork #82 within Richardson et al. would thus allow the structure to be cantilevered from the existing structure when the formwork is removed.
Regarding claim 10, Richardson et al. in view of Neu render obvious the base and top segment are parallel to each other (see figure 19A of Richardson et al.), the diagonal segments extend at an oblique angle between the base and top segment (see Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 11, Richardson et al. in view of Neu render obvious first and second diagonal segments extend between the base and top segment at opposite angles (see figure 3 of Neu, where two diagonal segments that extend in opposite directions can be considered the first and second diagonal segments as defined, where such features would be provided within Richardson et al. as explained above).
Regarding claim 12, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the existing member (see figure 19 of Richardson et al.).
Regarding claim 13, Richardson et al. in view of Neu render obvious the top segment and diagonal segments have the same thickness (for purposes of rejecting claim 13, as more clearly depicted in figure 6D of Richardson et al., the top segment of element #624 of figure 19A can be considered the solid vertical portion that attaches each horizontal segment to one another, which is spaced inwardly from the I-shaped connection element (see #34 at figure 6D) and thus is formed with the same thickness as the segments as depicted in the figures).
Regarding claim 14, Richardson et al. in view of Neu render obvious the top segment and the diagonal segments have different thicknesses (for purposes of rejecting claim 14, the top segment is considered to comprise the I-shaped connector (at #34 in figure 6D of Richardson et al.), which comprises of a greater thickness than the thickness of the diagonal segments).
Regarding claim 15, Richardson et al. disclose a structure for reinforcing a first concrete slab (#310; see paragraph 109) with a second concrete slab (the new concrete that is to be poured within the repair formwork), comprising:
a base (the inner I-shaped portion of the panel #624 which is to be attached to existing structure #310 using element #1341) affixed to a vertical face of the first concrete slab (see figure 19A);
segments extending from the base (the horizontal segments that extend from the base, as explained above, away from the existing structure #310);
a top segment (the left, outer, vertical I-shaped portion of the panel #624 which is to be attached to formwork panel #82) connected to each of the horizontal segments (see figure 19A), the horizontal segments spaced from each other to define one or more enclosed openings between the base, horizontal segments, and top segment (see figure 19A), and wherein the base, horizontal segments and top segment are embedded in the second concrete slab (the new member is considered the concrete that is to be poured within the formwork formed by the panels #624, existing structure #310, and formwork panel #82, where the base, horizontal segments, and top segment are embedded within such a concrete in the final state);
wherein the structure is cantilevered off of the existing member (in light of the 112(b) rejection and interpretation, paragraph 93 discloses the edge formwork components #82 can be formed from removable formwork components known in the art, such that the components #82 would be removed after the concrete has cured and thus the structure would be cantilevered when suspended within the cured concrete).
However, Richardson et al. disclose the segments are horizontal and not diagonal as defined. It is highly well known in the art, as evidenced by Neu, that such standoffs for concrete formworks can be constructed either from horizontal segments or diagonal segments that extend from a base to a top segment in order to form the space which concrete is to be poured within. Therefore, it would have been obvious to have constructed the segments of the standoffs of Richardson et al. to comprise of diagonal segments instead of horizontal, as taught in Neu, in order to provide better strength and load transfer through the formwork assembly. 
Furthermore, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as comprising of removable formwork #82 such that the structure is cantilevered, as explained above, paragraph 93 of Richardson et al. discloses such formwork #82 can be removable formwork and thus it would have been obvious to have used removable formwork within the embodiment of figure 19a in order to make manufacture of such repairs cheaper by using a reuseable formwork. Use of such a removable formwork #82 within Richardson et al. would thus allow the structure to be cantilevered from the existing structure when the formwork is removed.
Regarding claim 16, Richardson et al. in view of Neu render obvious the base, diagonal segments, and top segment protruded orthogonally from a surface of the existing member to which the base is attached (see figure 19A of Richardson et al., where the standoffs #624 that form the base, diagonal segments, as explained above, and top segment extend orthogonally to the vertical surface plane of the existing structure #310).
Regarding claim 17, Richardson et al. in view of Neu render obvious reinforcing rods embedded in the second concrete slab, extending through the enclosed openings (Paragraph 219 of Richardson et al. discloses rebar can extend through apertures in the standoffs #624 to provide strength to the repair structure. However, if the Examiner is considered to over broadly interpret the embodiment of figure 19A of Richardson et al. as meeting the embedded steel rebar limitations as defined, paragraph 219 of Richardson et al. discloses that any embodiment of the disclosure can include rebar in order to strengthen the repair structure formed by the formwork assembly, where it would have similarly been obvious to have included rebar within the apertures between the segments of the standoff #624 of figure 19A in order to strengthen the repair structure of such an assembly.).
Regarding claim 18, Richardson et al. in view of Neu render obvious the base and top segment are parallel to each other (see figure 19A of Richardson et al.), and the diagonal segments extend at an oblique angle between the base and top segment (see Neu, where such features would be provided within Richardson et al. as explained above).
Regarding claim 19, Richardson et al. in view of Neu render obvious wherein first and second diagonal segments extend between the base and top segment at opposite angles (see figure 3 of Neu, where two diagonal segments that extend in opposite directions can be considered the first and second diagonal segments as defined, where such features would be provided within Richardson et al. as explained above).
Regarding claim 20, Richardson et al. in view of Neu render obvious a connective interface (Richardson et al.; #1341) for connecting the base to the first concrete slab (see figure 19 of Richardson et al.).

Claims 6, 7, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu.
Regarding claims 6 and 17, Marin et al. disclose, or in the alternative in view of Neu render obvious, the claimed invention except for reinforcing rods embedded in the new member/second concrete slab and extending through the enclosed openings. However, it is highly well known in the art, as evidenced by Richardson et al., that the concrete of the new member can be further reinforced by extending rebar through the openings of the structure/spacer extending between the existing and new members, where such rebar can be provided so as to extend transversely or vertically within the embodiments of Richardson et al. See paragraph 219. Therefore, it would have been obvious to have extended rebar either transversely or longitudinally through the enclosed openings of the structure of Marin et al., as taught in Richardson et al., in order to further strengthen the concrete structure of the new member.
Regarding claim 7, Marin et al. disclose a structure for reinforcing an existing concrete slab (#2) with a new member (the slab formed when concrete is formed in the space between member #2 and wall #16A of figure 4B), comprising:
a base (#10A) affixed to the existing concrete slab member (#2);
diagonal segments (#11) extending from the base (see figure 2); and
a top segment (#15A) connected to each of the diagonal segments (see figure 1), the diagonal segments spaced from each other to define one or more enclosed openings between the base, diagonal segments and top segment (see figure 2, where the openings between the elements #10, #11, and #15 are enclosed), and wherein the base, diagonal segments, and top segment are embedded in the new member (see paragraph 61, where concrete is to be filled within space between the panel #2 and the retaining wall #16A of figure 4B to form a new member and thus embed the structure);
wherein the structure is cantilevered off of the existing member (see figures 3 and 4B, where such a structure is to be cantilevered from the existing member, even when it is embedded within the concrete of the new member).
Marin et al. disclose the base #10A is embedded within the existing member #2 and thus can be considered affixed to the vertical inner surface of the existing member since such elements cannot move relative to one another. However, if the Examiner is considered to over broadly interpret such limitations, it is highly well known in the art, as evidenced by Neu, that such reinforcing structures for poured concrete can be either embedded within the existing structure when the base #5a of the structure has a round cross section, see figure 2, or can attach directly to a vertical surface of the existing structure using glue and fasteners through holes #8 by constructing the base as a flat surface #5, see figure 1. Therefore, it would have been obvious to have affixed the structure of Marin et al. to a vertical surface of the existing member, as taught in Neu, since Ney teach such methods can be used in place of one another and such methods of attaching the structure to the existing member would have yielded the same predictable result of holding the structure in place while concrete is being poured to form the new member.
Furthermore, Marin et al. do not disclose steel reinforcing rods embedded in the new member/second concrete slab and extending through the enclosed openings. However, it is highly well known in the art, as evidenced by Richardson et al., that the concrete of the new member can be further reinforced by extending rebar through the openings of the structure/spacer extending between the existing and new members, where such rebar can be provided so as to extend transversely or vertically within the embodiments of Richardson et al. See paragraph 219. Therefore, it would have been obvious to have extended rebar either transversely or longitudinally through the enclosed openings of the structure of Marin et al., as taught in Richardson et al., in order to further strengthen the concrete structure of the new member.
Regarding claim 10, Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu, render obvious the base and top segment are parallel to each other, and the diagonal segments extend at an oblique angle between the base and top segment (see figures 2 and 3 of Marin et al.).
Regarding claim 11, Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu, render obvious first and second diagonal segments extend between the base and top segments at opposite angles (see figure 2 of Marin et al.).
Regarding claim 12, Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu, render obvious a connective interface for connecting the base to the existing member (the connective interface can be the round surface of the base of Marin et al. which is to be embedded within the existing member or can be considered the flat rear surface of the flat base as taught in Neu which is modified within Marin et al. as explained above).
Regarding claim 13, Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu, render obvious the top segment and diagonal segments have the same thickness (if the diagonal segments are considered an element #11 and the top segment is considered element #15A of figure 1 of Marin et al., such elements comprise of the same thickness since they comprise of a single rod).
Regarding claim 14, Marin et al. in view of Richardson et al., or in the alternative in view of Richardson et al. and Neu, render obvious wherein the top segment and diagonal segments have different thicknesses (if the diagonal segments are considered to comprise of a single element #11 and the top segment is considered to comprise of both the elements #15A that extend horizontally and into the page of figure 2 of Marin et al., the top segment would thus be thicker than the diagonal segments).

Response to Amendment
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-20 have been considered but are moot because Applicant’s amendments to the claims required the use of a different interpretation of the prior art of record or the use of a different primary reference and different rejection.
Regarding Applicant’s arguments that in the absence of concrete, the second end of the structure is free standing and cantilevered off the existing wall it is attached to, such features are present before the concrete of the new member is poured. However, the claimed invention defines that the top segment of the structure is to be embedded within the new member and thus the claim does not disclose such a pre-pour state of the assembly before the concrete is poured. One would not know how to cantilever such a structure yet embed the structure within concrete as presently defined and thus render such features indefinite. Applicant should clarify whether the claimed invention is intended to define “configured to” language or whether the claims are to define the final structure when the concrete is poured and hardened so as to form the final assembly with the structure reinforcing the existing and new members. The rejections are thus considered proper with respect to the current state of the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635